                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                    )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )
                                             )   Case No. CR-18-63-G
LUIS OMAR LOZANO-ESPARZA,                    )
a/k/a LUIS OMAR LOZANO,                      )
                                             )
       Defendant.                            )

                                        ORDER

       Now before the Court is Defendant’s Motion to Withdraw Guilty Plea (Doc. No.

22), in which Defendant asks to withdraw his plea of guilty in order to move to dismiss the

charge, set forth in the Indictment (Doc. No. 1), that he violated 8 U.S.C. § 1326(a) by

entering the United States without authorization after having previously been removed.

The United States has responded (Doc. No. 27), opposing both the Motion to Withdraw

Guilty Plea and the proposed motion to dismiss.         Following briefing, the case was

transferred to the undersigned. The Motion is denied.

                                    BACKGROUND

       On January 15, 2013, Defendant—a Mexican citizen unlawfully residing in the

United States at the time—was arrested in Oklahoma City for drug possession. Doc. No.

27-1. The next day, he was served with a notice to appear before an immigration judge

regarding possible removal from the country. See Doc. No. 22-1, at 17-18. This notice to

appear did not specify a time or place for the hearing. See id. at 17. Nevertheless,
Defendant signed the form and eventually attended his immigration hearing via video

teleconference on September 3, 2014. See id. at 18; Doc. No. 27-3. At that hearing,

Defendant was ordered to be removed from the United States. See Doc. No. 27-3. Pursuant

to that order, Defendant was physically removed to Mexico on September 9, 2014. See

Doc. No. 22-1, at 12.

       Defendant thereafter was found in the United States and, on March 20, 2018,

indicted for one count of illegal reentry in violation of 8 U.S.C. § 1326(a). See Indictment.

Defendant pled guilty to this charge on April 26, 2018, and the Court accepted his guilty

plea. Doc. Nos. 14, 29. A sentencing hearing was originally set to follow but was stricken

when Defendant moved to withdraw his guilty plea. Doc. Nos. 23, 24.

                                        ANALYSIS

       Even though “a criminal defendant does not have an absolute right to withdraw a

plea of guilty, a request to withdraw such a plea made before imposition of sentence should

be considered carefully and with liberality.” United States v. Hancock, 607 F.2d 337, 337

(10th Cir. 1979). Here, because there was no plea agreement, and the Court has accepted

Defendant’s guilty plea but not yet sentenced him, he may only withdraw his guilty plea if

he “can show a fair and just reason for requesting the withdrawal.” Fed. R. Crim. P.

11(d)(2)(B); see United States v. Black, 201 F.3d 1296, 1299 (10th Cir. 2000) (explaining

that the burden lies with the defendant to demonstrate “a fair and just reason” that would

permit withdrawal of guilty plea). In making this determination, courts consider the

following factors:




                                             2
       (1) whether the defendant has asserted his innocence; (2) whether withdrawal
       would prejudice the government; (3) whether the defendant delayed in filing
       his motion, and if so, the reason for the delay; (4) whether withdrawal would
       substantially inconvenience the court; (5) whether close assistance of counsel
       was available to the defendant; (6) whether the plea was knowing and
       voluntary; and (7) whether the withdrawal would waste judicial resources.

United States v. Byrum, 567 F.3d 1255, 1264 (10th Cir. 2009) (internal quotation marks

omitted).

       Defendant addresses only the first of these factors, arguing that the September 3,

2014 removal order is void under Pereira v. Sessions, 138 S. Ct. 2105 (2018), and therefore

he cannot now be guilty of violating § 1326(a). See Def.’s Mot. at 1-8 (citing United States

v. Virgen-Ponce, 320 F. Supp. 3d 1164 (E.D. Wash. 2018)). Defendant’s argument for

withdraw of his plea, then, turns on whether he has, as he contends, an “absolute defense”

to the charge of illegal reentry. Concluding that the proffered defense is not meritorious,

the Court denies the motion to withdraw the plea of guilty.

       In Pereira, the Court concluded that a notice to appear that fails to designate a

specific time or place for the removal proceeding is deficient under 8 U.S.C. § 1229(a) and,

therefore, does not trigger the “stop time” rule under the Illegal Immigration Reform and

Immigrant Responsibility Act of 1996 (“IIRIRA”). See Pereira, 138 S. Ct. at 2109-10.

Soon thereafter, in Virgen-Ponce, the U.S. District Court for the Eastern District of

Washington held that a similarly deficient notice to appear divested the immigration court

of jurisdiction, rendering its subsequent removal order void, and therefore that removal

order could not support a subsequent charge of illegal reentry under § 1326(a). See Virgen-

Ponce, 320 F. Supp. 3d at 1166. Since Virgen-Ponce, some courts have agreed and


                                             3
others—including at least three judges of this Court—have disagreed. Compare United

States v. Rojas-Osorio, No. 17-CR-507-LHK, 2019 WL 235042 (N.D. Cal. Jan. 16, 2019)

(granting motion to dismiss charge of violation of § 1326(a) where notice to appear in

underlying removal proceeding failed to provide specific time or place for hearing), with

United States v. Lozano, Nos. 4:18-CR-598, 4:18-CR-522, 2019 WL 224178 (S.D. Tex.

Jan. 15, 2019) (denying motion to dismiss charge of violation of § 1326(a)); United States

v. Chavez, No. 2:17-CR-40106-01-HLT, 2018 WL 6079513 (D. Kan. Nov. 21, 2018)

(same); United States v. Briones-Herrera, No. CR-18-214-D, 2018 WL 5315211 (W.D.

Okla. Oct. 26, 2018) (DeGiusti, J.) (same); United States v. Hernandez-Velasco, No. CR-

18-82-D, 2018 WL 5622285 (W.D. Okla. Oct. 30, 2018) (DeGiusti, J.) (same), appeal

docketed, No. 19-6012 (10th Cir. Jan. 30, 2019); United States v. Ibarra-Rodriguez, Case

No. CR-18-190-M, 2018 WL 4608503 (W.D. Okla. Sept. 25, 2018) (Miles-LaGrange, J.)

(same); United States v. Munoz-Alvarado, No. CR-18-171-C, 2018 WL 4762134 (W.D.

Okla. Oct. 2, 2018) (Cauthron, J.) (same).

       Defendant’s argument depends on two conclusions: first, that a removal order that

follows from a deficient notice to appear is void for lack of jurisdiction and, second, that

in such circumstances a person accused of illegal reentry need not make the particular

showings required by § 1326(d) to collaterally attack the underlying removal order. The

Court disagrees in both respects.

       First, the Court finds that the September 3, 3014 removal order was not void for

lack of jurisdiction. At issue in Pereira was a provision in IIRIRA that allows for

cancellation of removal from the United States if a noncitizen has been physically present


                                             4
in the country for a continuous period of 10 or more years. See 8 U.S.C. § 1229b(b)(1). In

Pereira, the Supreme Court considered whether the “stop-time rule”—which states that the

period of continuous physical presence ends when the noncitizen “is served a notice to

appear under § 1229(a),” id. § 1229b(d)(1)—applies if the notice to appear does not, as

expressly required by the statute, state the specific “time and place at which the [removal]

proceedings will be held.” Id. § 1229(a)(1)(G)(i). The Supreme Court held that “[a]

putative notice to appear that fails to designate the specific time or place of the noncitizen’s

removal proceedings is not a ‘notice to appear under section 1229(a),’ and so does not

trigger the stop-time rule.”      Pereira, 138 S. Ct. at 2113-14 (quoting 8 U.S.C. §

1229b(d)(1)).

       The Supreme Court in Pereira did not address jurisdiction in a removal proceeding.

Courts that have found a removal order void for lack of subject-matter jurisdiction rely on

both Pereira’s statement that a notice to appear that does not provide a time or place for

the removal hearing “is not a notice to appear under section 1229(a),” id. at 2114 (internal

quotation marks omitted), and 8 C.F.R. § 1003.14(a)’s regulatory prescription that

“[j]urisdiction vests. . . when a charging document” such as a notice to appear “is filed with

the Immigration Court.” See, e.g., Rojas-Osorio, 2019 WL 235042, at *10 (“A deficient

Notice to Appear does not constitute the appropriate charging document that vests the

immigration court with jurisdiction. Because the Notice to Appear that Defendant received

here lacked the necessary time information, the Notice to Appear was deficient, and

therefore jurisdiction never vested with the immigration judge.”).




                                               5
       This Court disagrees with that rationale. An immigration judge’s subject-matter

jurisdiction derives from statutory authorization.     In § 1229a, Congress authorized

immigration judges to “conduct proceedings for deciding the . . . deportability of an alien”

and to “decide whether an alien is removable from the United States.” 8 U.S.C. §

1229a(a)(1), (c)(1)(A). Neither § 1229a nor § 1229(a) makes an immigration judge’s

jurisdiction dependent on strict adherence to the requirement in § 1229(a) that a notice to

appear state the time and place of the removal hearing. And the Supreme Court has

cautioned that courts must be reluctant to find a jurisdictional consequence when that

distinction is not supported by statute. Cf. United States v. Kwai Fun Wong, 135 S. Ct.

1625, 1632 (2015) (“[W]e have repeatedly held that procedural rules. . . cabin a court’s

power only if Congress has clearly stated as much. . . . [T]raditional tools of statutory

construction must plainly show that Congress imbued a procedural bar with jurisdictional

consequences.” (alteration, citations, and internal quotation marks omitted)). Upon careful

review of Pereira, the relevant statutes, and decisions agreeing or disagreeing with

Defendant’s argument, this Court concludes that a notice to appear that states a time and

place for the removal hearing is a procedural precondition for action by the immigration

judge, but not a limitation of the immigration judge’s subject-matter jurisdiction.

       Consistent with this view, and as recognized by courts pre-Pereira, an omission of

time and place information from a notice to appear is a procedural fault that may be cured.

See Herrera-Orozco v. Holder, 603 F. App’x 471, 474 (6th Cir. Mar. 6, 2015) (collecting

cases); Popa v. Holder, 571 F.3d 890, 895-96 (9th Cir. 2009). This is what happened here,




                                             6
where—unlike in Pereira1—Defendant was notified of and actually appeared at the

removal hearing.

       Further, the Court finds that Defendant’s challenge to the underlying removal order

remains a collateral attack subject to the requirements of 8 U.S.C. § 1326(d). In United

States v. Mendoza-Lopez, the Supreme Court recognized that a person charged under §

1326(a) is entitled to collaterally attack the validity of an underlying removal order when

“procedural defects of the deportation hearing. . . rendered direct review of the Immigration

Judge’s determination unavailable.”        Mendoza-Lopez, 481 U.S. 828, 841 (1987).

Subsequently, Congress amended § 1326 to codify, and restrict, the scope of collateral

attack. Section 1326(d) now allows the noncitizen to “challenge the validity of the

deportation order” only upon a showing that (1) the administrative remedies that were

available to seek relief from the order were exhausted, (2) the removal proceedings

improperly deprived the noncitizen of the opportunity for judicial review, and (3) entry of

the deportation order was fundamentally unfair. 8 U.S.C. § 1326(d).

       Courts that hold that a defective notice to appear renders a subsequent removal order

void for lack of jurisdiction, such that the removal order cannot support a charge of illegal

reentry, generally have concluded that the accused need not make the particular showings



1
  Thus, the Court reads Pereira to state that a deficient notice to appear is a nullity for the
purpose of calculating continuous presence under the stop-time rule but not a jurisdictional
fault. See Pereira, 138 S. Ct. at 2113-14. As noted in Chavez, the Supreme Court’s remand
in Pereira for further proceedings “without any suggestion that its holding had either
subject-matter or personal jurisdiction implications seems inconsistent with the conclusion
that the underlying proceedings were entirely void for want of jurisdiction.” Chavez, 2018
WL 6079513 at *7 n.8.


                                              7
required by § 1326(d). See, e.g., United States v. Ortiz, 347 F. Supp. 3d 402, 407 (D.N.D.

Nov. 7, 2018) (“Defendant need not satisfy section 1326(d)’s strict requirements because

the Immigration Judge lacked jurisdiction from the outset.”). Again, this Court disagrees

based on the relevant statutory language. Section 1326(d) does not limit its requirements

for collateral attack to only some removal orders. Rather, “[b]y enumerating the specific

requirements that must be satisfied in order for a defendant to collaterally attack a prior

removal order, § 1326(d) necessarily contemplates that flawed or invalid removal

proceedings may still serve as the basis of a ‘prior removal’ in a § 1326(a) prosecution if

the requirements are not met.” United States v. Zapata-Cortinas, No. SA-18-CR-343-

OLG, 2018 WL 6061076 (W.D. Tex. Nov. 20, 2018).2


2
 The application of the procedural requirements of § 1326(d) to challenge a removal order
as void is analogous to the application of the procedural requirements of Federal Rule of
Civil Procedure 60(b)(4) to challenge a final judgment as void—and also to the Supreme
Court’s instruction that not all “void” judgments qualify for relief under Rule 60(b)(4). In
United Student Aid Funds, Inc. v. Espinosa, the Supreme Court stated:
    Rule 60(b)(4) . . . authorizes the court to relieve a party from a final judgment if “the
    judgment is void.”
    ***
    [A] void judgment is one so affected by a fundamental infirmity that the infirmity
    may be raised even after the judgment becomes final.
    ***
    Rule 60(b)(4) applies only in the rare instance where a judgment is premised either
    on a certain type of jurisdictional error or on a violation of due process that deprives
    a party of notice or the opportunity to be heard.
    ***
    Federal courts considering Rule 60(b)(4) motions that assert a judgment is void
    because of a jurisdictional defect generally have reserved relief only for the
    exceptional case in which the court that rendered judgment lacked even an “arguable
    basis” for jurisdiction. Nemaizer v. Baker, 793 F.2d 58, 65 (C.A.2 1986); see, e.g.,

                                               8
       Defendant does not suggest, much less show, that as relevant to the September 3,

2014 removal order he either exhausted the administrative remedies that were available to

him or was deprived of the opportunity for judicial review. The record contains no

indication that Defendant: asked the immigration judge to reopen or reconsider

Defendant’s case, see 8 C.F.R. § 1003.23; appealed the immigration judge’s removal order

to the Board of Immigration Appeals, see id. § 1003.1(b); or petitioned the Court of

Appeals for the Tenth Circuit to review the removal order, see 8 U.S.C. § 1252(b)

(providing right to petition court of appeals for judicial review of final orders of removal);

Nken v. Holder, 556 U.S. 418, 435 (2009) (“Aliens who are removed may continue to

pursue their petitions for review, and those who prevail can be afforded effective relief by

facilitation of their return, along with restoration of the immigration status they had upon

removal.”).    Accordingly, Defendant has not satisfied § 1326(d)’s requirements for

collateral attack of the September 3, 2014 removal order, and the Court must presume the

validity of that order.

                                      CONCLUSION

       In sum, having determined that Defendant’s proffered defense that the September

3, 2014 removal order cannot support a charge of illegal reentry is not meritorious, the



   [United States v. Boch Oldsmobile, Inc., 909 F.2d 657, 661-62 [(C.A.1 1990)]
   (“[T]otal want of jurisdiction must be distinguished from an error in the exercise of
   jurisdiction, and … only rare instances of a clear usurpation of power will render a
   judgment void” (brackets and internal quotation marks omitted)).
United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 270-71 (2010) (third alteration
and omission in original). Here, there is no question that the immigration judge issuing the
September 3, 2014 removal order had an arguable basis for jurisdiction.


                                              9
Court finds that Defendant has failed to carry his burden of demonstrating a fair and just

reason for the withdrawal of his guilty plea.      Accordingly, Defendant’s Motion to

Withdraw Guilty Plea (Doc. No. 22) is DENIED.

      IT IS SO ORDERED this 19th day of March, 2019.




                                           10
